UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
BONIFACIO PEREZ-RAMOS and LUCIANA
FLORES,

     Plaintiffs,
                                              MEMORANDUM & ORDER
          -against-
                                              18-CV-1929(KAM)(JO)
ST. GEORGE HOLDING CORP., RITMOS 60’S
INC., JORGE A. MORALES, and RAMON
BADILLO,

     Defendants.
--------------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

          On March 29, 2018, Bonifacio Perez-Ramos and Luciana

Flores (together, “Plaintiffs”) filed this action against St.

George Holding Corp., Ritmos 60’s Inc., Jorge A. Morales, and

Ramon Badillo (collectively, “Defendants”) for unpaid minimum

and overtime wages pursuant to the Fair Labor Standards Act, 29

U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y.

Labor Law §§ 190 et seq. and 650 et seq. and the “spread of

hours” and overtime wage orders of the New York Commissioner of

Labor, N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6.   (ECF No. 1,

Compl.)   Defendants appeared through counsel and answered the

complaint.   (ECF No. 10, Ans.)   The parties then commenced

settlement negotiations.

           On May 10, 2019, the parties submitted a settlement

agreement for the Court’s approval.    (ECF No. 28, Settlement




                                  1
Agreement.)   Magistrate Judge Orenstein reviewed the proposed

agreement and found that it “[was] manifestly one that the

[C]ourt cannot approve.”    (ECF No. 29, Minute Entry for

Proceedings Before Magistrate Judge Orenstein.)     The agreement

contained overbroad release and severability provisions; a non-

disparagement provision lacking the necessary exception for

truthful statements; and contradictory statements about the

amount sought for fees.    (Id.)   Judge Orenstein also noted that

the parties’ attorneys, in this and other actions, “have

repeatedly wasted their clients’ resources and the [C]ourt’s

time seeking approval for agreements to settle wage claims that

are foreclosed by applicable law.”     (Id.)

          On June 12, 2019, the parties submitted a revised

settlement for the Court’s approval.     (ECF No. 30, Motion to

Approve Settlement.)   Judge Orenstein reviewed the parties’

revised settlement agreement and, finding that it satisfied

Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir.

2015), issued a sua sponte Report and Recommendation (the “R&R”)

recommending that the Court approve the settlement, including an

award of attorney’s fees in the amount of $6,150.     Judge

Orenstein informed the parties that any objections to the R&R

were to be filed by July 10, 2019, and that “[f]ailure to file

objections within [that] period designating the particular

issues to be reviewed [would] waive[] the right to appeal the


                                   2
district court’s order.”   (Id.)   No party filed any objections,

and the Court now considers Judge Orenstein’s R&R and the

parties’ underlying motion for settlement approval.

                           Legal Standard

           In reviewing a Report and Recommendation, the district

court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.”    28

U.S.C. § 636(b)(1)(C).   Where no objection to the Report and

Recommendation has been filed, the district court “need only

satisfy itself that there is no clear error on the face of the

record.”   Urena v. New York, 160 F. Supp. 2d 606, 609-10

(S.D.N.Y. 2001) (quoting Nelson v. Smith, 618 F. Supp. 1186,

1189 (S.D.N.Y. 1985) (citations omitted)).

                             Discussion

           Upon a clear error and de novo review of the record

and Judge Orenstein’s R&R, and considering that no party has

objected to any of Judge Orenstein’s recommendations, the court

finds no clear error in the R&R and hereby affirms and adopts

the R&R in part, with the sole modification slightly reducing

counsel’s fees as outlined below.

  I.   Fair and Reasonable Settlement

           The Federal Rules of Civil Procedure afford litigants

wide latitude in settling their disputes.    See Fed. R. Civ. P.

41(a)(1)(A)(ii) (noting that “the plaintiff may dismiss an


                                   3
action without a court order by filing . . . a stipulation of

dismissal signed by all parties who have appeared”).   An

exception to this rule exists for stipulated dismissals of FLSA

actions.   Cheeks, 796 F.3d at 206.   Parties may not stipulate to

dismiss an FLSA action with prejudice without submitting the

settlement offer to the district court for review.   Id.    The

Court has reviewed the parties’ revised settlement offer and

agrees with the R&R’s finding that the proposed settlement is

generally fair and reasonable.

           District courts in this circuit frequently look to the

factors outlined in Wolinsky v. Scholastic Inc., 900 F. Supp. 2d

332, 335 (S.D.N.Y. 2012), to determine the reasonableness of a

proposed settlement.   See, e.g., Li Rong Gao v. Perfect Team

Corp., 249 F. Supp. 3d 636, 638 (E.D.N.Y. 2017); Cortes v. New

Creators, Inc., No. 15-CV-5680 (PAE), 2016 WL 3455383, at *2

(S.D.N.Y. June 20, 2016).   These factors include “(1) the

plaintiff’s range of possible recovery; (2) the extent to which

‘the settlement will enable the parties to avoid anticipated

burdens and expenses in establishing their respective claims and

defenses’; (3) the seriousness of the litigation risks faced by

the parties; (4) whether ‘the settlement agreement is the

product of arm’s-length bargaining between experienced counsel’;

and (5) the possibility of fraud or collusion.”   Wolinsky, 900

F. Supp. 2d at 335 (quoting Medley v. Am. Cancer Soc., No. 10-


                                 4
CV-3214 (BSJ), 2010 WL 3000028, at *1 (S.D.N.Y. July 23, 2010)).

Defendants’ $70,000 settlement offer exceeds the $49,217.06 in

unpaid wages and pay Plaintiffs seek to recover in this action.

The proposed settlement amount is below the maximum possible

recovery of $169,856.62, but appropriately accounts for the

risks and costs of proceeding to trial.   Plaintiffs were also

represented by competent and experienced counsel, and the Court

has no reason to suspect that fraud or collusion played any role

in reaching settlement.

           Courts also look to the Second Circuit’s admonitions

in Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d

Cir. 2015).   See, e.g., Ezpino v. CDL Underground Specialists,

Inc., No. 14-CV-3173 (DRH) (SIL), 2017 WL 3037483, at *3

(E.D.N.Y. June 30, 2017), report and recommendation adopted, No.

14-CV-3173 (DRH) (SIL), 2017 WL 3037406 (E.D.N.Y. July 17,

2017).   The Cheeks panel was troubled that the settlement offer

before the court prescribed (1) a “battery” of highly

restrictive confidentiality provisions, (2) an overbroad

release, and (3) a provision that would set the fee for

plaintiff’s attorney without adequate documentation.    Cheeks,

796 F.3d at 206.   These concerns are not present here.   The

revised settlement agreement contains no overly restrictive

confidentiality provision, releases only those wage and hour




                                 5
claims relating to this litigation, and adequate documentation

supports the requested attorneys’ fees.

   II.   Reasonableness of Fees

            The Court modifies only the proposed award of $6,150

in attorney’s fees.      Where a proposed settlement includes

payment of attorney’s fees, the court must consider whether the

fee is reasonable.      This circuit uses the “presumptively

reasonable fee,” also referred to as the “lodestar,” 1 as the

baseline for awards of attorney’s fees.          Bogosian v. All Am.

Concessions, No. 06-CV-1633(RRM)(RML), 2012 WL 1821406, at *1

(E.D.N.Y. May 18, 2012) (citing Arbor Hill Concerned Citizens

Neighborhood Ass’n v. Cnty. of Albany, 522 F.3d 182, 183 (2d

Cir. 2008)).    To calculate the presumptively reasonable fee, the

district court should ask what a “reasonable, paying client, who

wishes to pay the least amount necessary to litigate the case

effectively” would pay.       Arbor Hill, 522 F.3d at 172.

            “The Court has considerable discretion in making the

‘presumptively reasonable fee’ determination, which is comprised

of a reasonable hourly rate multiplied by a reasonable number of

expended hours.”     Finkel v. Omega Commc’n Servs., Inc., 543 F.

Supp. 2d 156, 164 (E.D.N.Y. 2008).         The court may “adjust the


1 The Second Circuit has suggested using the term “presumptively reasonable

fee” in place of “lodestar.” Arbor Hill Concerned Citizens Neighborhood
Ass’n v. Cnty. of Albany, 522 F.3d 182, 190 n.4 (2d Cir. 2008) (“While we do
not purport to require future panels of this court to abandon the term . . .
this panel believes that it is a term whose time has come.”).


                                      6
fee upward or downward based on other considerations.”    Wolinsky,

900 F. Supp. 2d at 337-38 (collecting cases).   Factors relevant

to the reasonableness of an award of attorney’s fees include:

     (1) the time and labor required; (2) the novelty and
     difficulty of the questions; (3) the level of skill
     required to perform the legal service properly; (4) the
     preclusion of employment by the attorney due to acceptance
     of the case; (5) the attorney’s customary hourly rate; (6)
     whether the fee is fixed or contingent; (7) the time
     limitations imposed by the client or the circumstances; (8)
     the amount involved in the case and the results obtained;
     (9) the experience, reputation, and ability of the
     attorneys; (10) the “undesirability” of the case; (11) the
     nature and length of the professional relationship with the
     client; and (12) awards in similar cases.

Bogosian, 2012 WL 1821406, at *2 (quoting Arbor Hill, 522 F.3d

at 186 n.3).

         Additionally, in an individual FLSA action in which the

parties settle the fee through negotiation, the “range of

reasonableness” for attorneys’ fees is greater than in a

collective or class action.   Wolinsky, 900 F. Supp. 2d at 336.

But “even in such cases, the Court must carefully scrutinize the

settlement and the circumstances in which it was reached, if

only to ensure that ‘the interest of plaintiffs’ counsel in

counsel’s own compensation [did not] adversely affect the extent

of the relief counsel [procured] for the clients.’”   Id.

(quoting Cisek v. Nat’l Surface Cleaning, Inc., 954 F. Supp.

110, 110-11 (S.D.N.Y. 1997) (alterations in original)).




                                 7
       a. Reasonableness of Counsel’s Rate

          Plaintiffs’ counsel submitted an invoice from which

the Court derived hourly billing rates of $450 for Michael A.

Faillace (senior partner); $200 for Paul Hershan (senior

associate); $200 for Sara Isaacson (mid-level associate); and

$100 for “PL” (presumably, a paralegal).     These hourly rates

fall within the high end of the range of fees that have been

awarded within this district for individuals of comparable

seniority and experience.   Cohetero v. Stone & Tile, Inc., No.

16-CV-4420, 2018 WL 565717, at *4 (E.D.N.Y. Jan. 25, 2018) (“In

recent cases in this district, the court has found hourly rates

ranging from $200 to $450 for partners, $100 to $300 for

associates[,] and $70 to $100 for paralegal assistants to be

reasonable.”); Hall v. Prosource Techs., LLC, No. 14-CV-2502,

2016 WL 1555128, at *12-13 (E.D.N.Y. Apr. 11, 2016) (“Courts in

[this district] award hourly rates ranging from $200 to $450 per

hour for partners, $100 to $300 per hour for associates, and $70

to $100 per hour for paralegals.”).   Yet, Plaintiffs’ counsel

proposes a $6,150 award of attorney’s fees.     (ECF No. 30, Mot.

to Approve Settlement.)   According to Plaintiffs’ counsel’s

calculation, this award amounts to 1.5 times the lodestar and

would, consequently, require that the Court award counsel fees

at 1.5 times their typical hourly rates, well in excess of the




                                 8
rates found to be reasonable for comparable individuals in this

district.   (ECF No. 30, Mot. to Approve Settlement.)

            Counsel’s efforts in this action do not appear to have

involved any novel or difficult legal questions, nor does this

action’s prosecution appear to have required an unusually high

level of skill.   There is also no indication that this action has

precluded counsel from taking on other employment or that the

nature of the action or clients imposed weighty constraints on

counsel.    Counsel’s billing invoice indicates that the attorney-

client relationship began in March 2018, and counsel’s legal

work on this case effectively concluded in May or June 2019,

when counsel moved for settlement approval.    (See ECF No. 30-3,

Invoice.)   In the interim, counsel’s work involved limited and

sporadic communication with Plaintiffs and opposing counsel and

did not involve ongoing legal advice or complex, much less any,

motion practice, other than the joint motion to approve the

initial and revised settlement agreements.    Plaintiffs’ counsel

also sought approval of an initial settlement offer which was

“manifestly” unacceptable under applicable law, at a cost to the

Court’s and Plaintiffs’ time.

            The Court can see no reason why fees in excess of

counsel’s typical hourly rates, used to calculate the lodestar,

are warranted in this case based on the lack of complexity of

the issues and legal work central to this case.    The case


                                  9
settled without much litigation at all.     The parties are to be

commended for promptly resolving this action.     But granting

counsel the requested award of $6,150 would compensate

Plaintiff’s counsel at rates in excess of those routinely

awarded in this district.    The Court finds that the lodestar

hourly rates of $450 for Mr. Faillace, $200 for Mr. Hershan and

Ms. Isaacson, and $100 for the paralegal represent reasonable

hourly rates for counsel’s fees in this action.

         b. Reasonableness of Number of Hours Billed

           The Court next considers the reasonableness of the

number of hours expended by counsel in litigating this action.

“For purposes of determining a reasonable fee, the number of

hours billed must also be reasonable, and courts should not

award fees for ‘hours that were excessive, redundant, or

otherwise unnecessary to the litigation.’”    Cohetero, 2018 WL

565717, at *6 (quoting Hall, 2016 WL 1555128, at *13); accord

Cho v. Koan Med Servs. P.C., 524 F. Supp. 2d 202, 209 (E.D.N.Y.

2007).   Here, the invoice indicates that Plaintiffs’ counsel

spent 15.00 hours on this action.     None of the legal work

appears duplicative, unnecessary, or administrative in nature.

Counsel expended a reasonable number of hours on this action.

         c. Reasonable Fee Calculation

           The invoice submitted by Plaintiffs’ counsel sets

forth the appropriate calculation of the presumptively


                                 10
reasonable fee in this action.   It multiplies the attorneys’

hourly billing rates by the number of hours billed by each

attorney, both of which the Court found reasonable.    Applying

counsel’s calculation leads to a presumptively reasonable fee

of $4,100.   The $6,150 fee requested by counsel as part of the

settlement agreement is greater than the presumptively

reasonable fee and, without any basis for an upward departure,

is unreasonable.   The court will reduce the award of attorneys’

fees to $4,100, along with $400 in costs to cover the filing

fee, Flores v. Mamma Lombardi’s of Holbrook, Inc., 104 F. Supp.

3d 290, 316 (E.D.N.Y. 2015) (“Courts typically allow counsel to

recover their reasonable out-of-pocket expenses.”).

                            Conclusion

          For the reasons set forth above, the Court adopts

Judge Orenstein’s R&R in part, approves the parties’ revised

settlement agreement as modified herein, and reduces

Plaintiffs’ counsel’s awarded fees.   The Court will allow an

award of counsel’s fees in the amount of $4,100 and costs in

the amount of $400.   The remainder of the settlement amount

must be remitted to Plaintiffs, pro rata, based on their

respective shares of the total damages.   By January 31, 2020,

the parties shall file a stipulation of dismissal which

complies with Rule 41 of the Federal Rules of Civil Procedure




                                 11
and, if the parties desire, reserves the Court’s authority to

enforce the settlement.

SO ORDERED.

Dated:        January 27, 2020
              Brooklyn, New York
                                             /s/
                                   Hon. Kiyo A. Matsumoto
                                   United States District Judge




                                   12
